
	
		I
		111th CONGRESS
		1st Session
		H. R. 4012
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2009
			Mr. Tiahrt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  5-year recovery period for new nonresidential real property, and a 10-year
		  recovery period for qualified leasehold improvement property, placed in service
		  after December 31, 2009, and before January 1, 2012.
	
	
		1.Temporary 5-year recovery
			 period for nonresidential real property
			(a)In
			 generalSubparagraph (B) of
			 section 168(e)(3) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of clause (vi), by striking the period at the end
			 of clause (vii) and inserting , and, and by inserting after
			 clause (vii) the following new clause:
				
					(viii)notwithstanding subsection (c), any
				nonresidential real property orginally placed in service before January 1,
				2012.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2009.
			2.Temporary 10-year
			 recovery period for qualified leasehold improvement property
			(a)In
			 generalSubparagraph (D) of
			 section 168(e)(3) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of clause (iii), by striking the period at the
			 end of clause (iv) and inserting , and, and by adding at the end
			 the following new clause:
				
					(v)any qualified leasehold improvement
				property placed in service before January 1,
				2012.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2009.
			
